     Bethany Stevens (SBN 245672)
 1   bstevens@wscllp.com
     Amanda Walker (SBN 252380)
 2   awalker@wscllp.com
     WALKER STEVENS CANNOM LLP
 3   500 Molino Street, Suite 118
     Los Angeles, California 90013
 4   Telephone: (213) 712-9145
     Fax: (213) 403-4906
 5
     Michael Ng (SBN 237915)
 6   michael.ng@kobrekim.com
     Daniel Zaheer (SBN 237118)
 7   daniel.zaheer@kobrekim.com
     KOBRE & KIM LLP
 8   150 California Street, 19th Floor
     San Francisco, California 94111
 9   Telephone: (415) 582-4800
10   (Additional Counsel on next page)
11   Attorneys for Petitioner
     Shanghai Lan Cai Asset
12   Management Co, Ltd.
13

14                           UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16                                      WESTERN DIVISION
17

18
     SHANGHAI LAN CAI ASSET                         Case No.: 2:18-cv-10255-SJO-MRWx
     MANAGEMENT CO. LTD.,
19                                                  STIPULATED CONFIDENTIALITY
20                        Petitioner,               ORDER

21   v.                                             Hon. Michael R. Wilner
22
     JIA YUETING,
23

24                        Respondent.

25

26

27

28   _____________________________________________________________________________________________
                                       CONFIDENTIALITY ORDER
 1
     Christopher Cogburn (admitted pro hac vice)
 2   christopher.cogburn@kobrekim.com
     KOBRE & KIM LLP
 3   800 Third Avenue
     New York, New York 10022
 4   Telephone: (212) 488 1200
 5   John Han (admitted pro hac vice)
     john.han@kobrekim.com
 6   KOBRE & KIM
     3 Garden Road
 7   ICBC Tower, Unit 601
     Central, Hong Kong SAR
 8   Telephone: +852 2127 3291
 9   Attorneys for Petitioner
     Shanghai Lan Cai Asset
10   Management Co, Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  CONFIDENTIALITY ORDER
 1    I.OVERVIEW
 2         A. Good Cause Statement
 3         Discovery produced in this action may involve valuable commercial, financial,
 4   technical and/or proprietary information for which protection from public disclosure
 5   and from use for any purpose other than Enforcement Proceedings (as defined
 6   below) is warranted. Accordingly, to expedite the flow of information, to facilitate
 7   the prompt resolution of disputes over confidentiality of discovery materials, to
 8   adequately protect confidential information, to address the handling of such material
 9   at the end of the Enforcement Proceedings, and to serve the ends of justice, a
10   Confidentiality Order for such information is justified in this matter. Information
11   will not be designated as confidential for reasons other than the purposes stated
12   above, and that nothing be so designated without a good faith belief that it has been
13   maintained in a confidential, non-public manner, and there is good cause why it
14   should not be part of the public record of this case.
15   II.DEFINITIONS
16         1.     Final Award: The arbitration award dated January 22, 2018, in favor
17   of Shanghai Lan Cai Asset Management Co. Ltd. against Jia Yueting, LeTV Sports
18   Culture Develop (Beijing) Co., Ltd., and TV Plus Holdings (Beijing) Limited.
19         2.     Enforcement Proceedings: The above-captioned litigation—Shanghai
20   Lan Cai Asset Management Co. Ltd. v. Jia Yueting, Case No. 2:18-cv-10255-SJO-
21   MRW (C.D. Cal.)—and any investigations or proceedings in that litigation related
22   to the enforcement of the Final Award.
23         3.     Party: The parties to this action and Taoyun Capital Co., Ltd.,
24   including their Counsel, consultants and retained experts.
25         4.     Non-Party: Any natural person, partnership, corporation, association,
26   or other legal entity not named as a Party to this action.
27         5.     Confidential Information or Items: Material produced in this action that
28   are designed as “Confidential” pursuant to the procedures under this Confidentiality
                                              1
                                    CONFIDENTIALITY ORDER
 1   Order.
 2         6.     Counsel: Attorneys who are employed by or have been retained to
 3   represent or advise a Party or Non-Party in Enforcement Proceedings, as well as their
 4   support staff, consultants, and experts.
 5         7.     Disclosure or Discovery Material: All items or information, regardless
 6   of the medium or manner in which it is generated, stored or maintained (including,
 7   among other things, testimony, transcripts, and tangible things), that are produced or
 8   generated in disclosures or responses to discovery by a Party or Non-Party.
 9         8.     Receiving Party:    A Party or Non-Party that receives Disclosure or
10   Discovery Material from a Producing Party in this action.
11         9.     Producing Party: A Party or Non-Party that produces Disclosure or
12   Discovery Material in this action.
13         10.    Designating Party: A Party or Non-Party that designates information
14   or items produced by any Party or Non-Party in disclosures or in responses to
15   discovery or otherwise as Confidential Information or Items.
16         11.    Professional Vendors:         Persons or entities that provide litigation
17   support services (including but not limited to photocopying, videotaping,
18   transcribing, translating, preparing exhibits or demonstrations, and organizing,
19   storing, or retrieving data in any form or medium) and their employees and
20   subcontractors.
21         12.    Protected Material: Any Disclosure or Discovery Material that is
22   designated as Confidential Information or Items under the terms of this
23   Confidentiality Order.
24   III.SCOPE
25         The protections conferred by this Confidentiality Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28   compilations of Protected Material; and (3) any testimony, conversations, or
                                               2
                                     CONFIDENTIALITY ORDER
 1   presentations that reveal Protected Material.
 2   IV.DESIGNATING PROTECTED MATERIAL
 3         Except as otherwise provided in this Confidentiality Order, or as otherwise
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5   under this Confidentiality Order must be clearly so designated before the material is
 6   disclosed or produced.
 7         If timely corrected, an inadvertent failure to designate qualified information
 8   or items does not, standing alone, waive the Producing Party’s right to secure
 9   protection under this Confidentiality Order for such material.           Upon timely
10   correction of a designation, the Receiving Party must make reasonable efforts to
11   assure that the material is treated in accordance with the provisions of this
12   Confidentiality Stipulation.
13         The Designating Party may designate Protected Material only after review of
14   the document by an attorney who has in good faith determined that the document
15
     contains Confidential Information or Items. The Designating Party must take care to
16
     limit any such designation to the specific material that qualifies under the appropriate
17
     standards and must take care to designate for protection only those parts of material,
18
     documents, items, or oral or written communications that qualify so that other
19
     portions of the material, documents, items or communications for which protection
20
     is not warranted are not swept unjustifiably within the ambit of this Confidentiality
21
     Order. If it comes to the Designating Party’s attention that information or items that
22
     it designated for protection do not qualify for protection, the Designating Party must
23
     promptly notify the Receiving Party that it is withdrawing the mistaken designation.
24
           Designation in conformity with this Confidentiality Order requires:
25
           1.     For information in documentary form (e.g., paper or electronic
26
     documents, but excluding transcripts of depositions or other proceedings), that the
27
     Designating Party affix the legend “CONFIDENTIAL” to each page that contains
28
                                               3
                                     CONFIDENTIALITY ORDER
 1   protected material. If only a portion of the material on a page qualifies for protection,
 2   the Designating Party also must clearly identify the protected portion(s) (e.g., by
 3   making appropriate markings in the margins).
 4         2.     For testimony given in depositions, that the Designating Party
 5   identifies the Disclosure or Discovery Material on the record, before the close of the
 6   deposition. Portions of deposition shall be deemed Protected Material only if they
 7   are designated as confidential within ten (10) business days after receipt of the
 8   transcript, or by subsequent agreement between the Designating Party and the
 9   Receiving Party or order from the Court.          Any testimony which describes a
10   document which has been designated as Protected Material as described above, shall
11   also be deemed to be designated as Protected Material. Deposition testimony shall
12   be treated as confidential following the deposition and until the expiration of the ten
13   (10) business day period during which the Producing Party may designate deposition
14   testimony as containing Protected Material.
15         3.     For information produced in some form other than documentary
16   and for any other tangible items, that the Designating Party affix in a prominent
17   place on the exterior of the container or containers in which the information is stored
18   the legend “CONFIDENTIAL.” If only a portion or portions of the information
19   warrants protection, the Designating Party, to the extent practicable, shall identify
20   the protected portion(s).
21         4.     For information produced by a Non-Party, that the Party seeking
22   information from any Non-Party shall provide this Confidentiality Order to the Non-
23   Party before any production, and that the Non-Party making any production
24   designate, at the time of production, any information as Protected Material in
25   accordance with the preceding paragraphs IV.1, IV.2, and IV.3. All information
26   produced by a Non-Party in this action shall be provisionally treated as confidential
27   for thirty (30) calendar days from the date the production is received by all Parties
28   during which any Party may designate information as Protected Material in
                                               4
                                     CONFIDENTIALITY ORDER
 1   accordance with the preceding paragraphs IV.1, IV.2, and IV.3.
 2   V.CHALLENGING CONFIDENTIALITY DESIGNATIONS
 3         The Receiving Party may challenge a designation of confidentiality at any
 4   time that is consistent with this Confidentiality Stipulation. The Receiving Party
 5   must challenge a designation as confidential in writing and in good faith and must
 6   begin the process by conferring directly the Designating Party or the Designating
 7   Party’s counsel as applicable. In conferring, the Receiving Party must explain the
 8   basis for its belief that the confidentiality designation was not proper and must give
 9   the Designating Party an opportunity to review the designated material, to reconsider
10   the designation, and, if no change in designation is offered, to explain the basis for
11   the designation. The Designating Party must respond to the challenge within ten
12   (10) business days of receiving written notice described above. If the dispute cannot
13   be resolved within the ten (10) business days of the written notice described above,
14   the Receiving Party shall initiate the dispute resolution process under Local Rule 37-
15   1 et seq.
16         The burden of persuasion in any such challenge proceeding shall be on the
17   Designating Party. Frivolous challenges, and those made for an improper purpose
18   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
19   expose the Receiving Party to sanctions. Unless the Designating Party has waived
20   or withdrawn the confidentiality designation, the Receiving Party shall continue to
21   afford the material in question the level of protection to which it is entitled under the
22   Designating Party’s designation until the Court rules on the challenge.
23   VI.ACCESS TO AND USE OF PROTECTED MATERIAL
24         A. Basic Principles
25         The Receiving Party may use Protected Material that is disclosed or produced
26   by the Producing Party only for prosecuting, defending or attempting to settle
27   Enforcement Proceedings.        Protected Material may be disclosed only to the
28   categories of persons and under the conditions described in this Confidentiality
                                               5
                                     CONFIDENTIALITY ORDER
 1   Order. When the Enforcement Proceedings have been terminated, the Receiving
 2   Party must comply with the provisions of Section X below.
 3
           Before any Protected Material is filed with the Court for any purpose, the party
 4
     seeking to file such material must seek permission of the Court to file the material
 5
     under seal. Nothing in this Protective Order shall be construed as automatically
 6
     permitting a party to file under seal. The Party seeking leave of the Court shall
 7
     attempt to show “compelling reasons” or “good cause,” as may be applicable, for
 8
     filing under seal. See Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
 9
     1101 (9th Cir. 2016). Such party seeking to file under seal shall follow all applicable
10
     rules, including Civil Local Rules 79-5, 79-5.2, 79-5.2.2, and 79-5.3 of the U.S.
11
     District Court for the Central District of California. If a sealing application is made
12
     but denied, the party seeking to file such material may file the Protected Materials
13
     not under seal.
14

15
           Nothing in this Confidentiality Stipulation shall prevent or restrict a

16
     Producing Party’s own disclosure or use of its own Protected Material for any

17   purpose, and nothing in this Protective Order shall preclude any Producing Party

18   from showing its own Protected Material to an individual who prepared the Protected

19   Material.

20         Nothing in this Confidentiality Order shall restrict in any way the use or

21   disclosure of Discovery Material by the Receiving Party that is: (i) in the public

22   domain at the time of disclosure or becomes part of the public domain after its

23   disclosure to the Receiving Party as a result of publication not involving a violation

24   of this Confidentiality Order, including becoming part of the public record through

25   trial or otherwise; (ii) known to the Receiving Party prior to the disclosure or

26   obtained by the Receiving Party after the disclosure from a source who obtained the

27   information lawfully and under no obligation of confidentiality to the Producing

28   Party; (iii) previously produced, disclosed and/or provided by the Producing Party
                                              6
                                    CONFIDENTIALITY ORDER
 1
     to the Receiving Party or a Non-Party without an obligation of confidentiality and

 2   not by inadvertence or mistake; (iv) with the consent of the Producing Party; or (v)

 3   pursuant to order of a court of law.

 4         Protected Material must be stored and maintained by the Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Confidentiality Order.
 7         B. Disclosure of Confidential Information or Items
 8         Unless otherwise ordered by a court of law or permitted in writing by the
 9   Designating Party, the Receiving Party may disclose Protected Material only to:
10            1. The Receiving Party’s or another Party’s Counsel, as well as employees,
11   consultants, or experts of said Counsel to whom it is reasonably necessary to disclose
12   the information for Enforcement Proceedings;
13            2. the officers, directors, and employees of the Receiving Party or of
14   another Party, to whom disclosure is reasonably necessary for Enforcement
15   Proceedings;
16            3. the Court and its personnel;
17            4. court reporters and their staff;
18            5. Professional Vendors to whom disclosure is reasonably necessary for
19   Enforcement Proceedings, provided such persons have completed the certification
20   contained in Attachment A, Acknowledgment and Agreement to be Bound;
21            6. the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23            7. during their depositions, examinations or at trial, witnesses, and
24   attorneys for witnesses, in Enforcement Proceedings to whom disclosure is
25   reasonably necessary, provided such persons have completed the certification
26   contained in Attachment A, Acknowledgment and Agreement to be Bound; and
27            8. any mediator or other settlement officer, and their supporting personnel,
28   provided such persons have completed the certification contained in Attachment A,
                                              7
                                    CONFIDENTIALITY ORDER
 1   Acknowledgment and Agreement to be Bound.
 2   The above parties shall be subject to the terms of this Confidentiality Order and be
 3   bound by its terms and be subject to the jurisdiction of the Court to enforce its terms.
 4 VII.    PROTECTED            MATERIAL          SUBPOENAED            OR      ORDERED
 5         PRODUCED IN OTHER LITIGATION
 6         If the Receiving Party is served with a subpoena or a court order issued in
 7   other litigation that compels disclosure of any information or items designated as
 8   confidential, the Receiving Party must:
 9             1. promptly notify in writing the Designating Party and provide the
10   Designating Party with a copy of the subpoena or court order unless ordered not to
11   do so by a court of law; and
12             2. promptly notify in writing the party who caused the subpoena or order
13   to issue in the other litigation that some or all of the material covered by the subpoena
14   or order is subject to this Confidentiality Order and provide said party with a copy
15   of this Confidentiality Order.
16         If the Designating Party timely seeks a protective order, the Receiving Party
17   shall not produce any information designated in this action as a Confidential
18   Information or Item before a determination by the court from which the subpoena or
19   order issued, unless the Receiving Party has obtained the Designating Party’s
20   permission. The Designating Party shall bear the burden and expense of seeking
21   protection in that court of its confidential material and nothing in these provisions
22   should be construed as authorizing or encouraging the Receiving Party to disobey a
23   lawful directive from a court.
24 VIII.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If the Receiving Party learns that, by inadvertence or otherwise, it has
26   disclosed Protected Material to any person or in any circumstance not authorized
27   under this Confidentiality Order, the Receiving Party must immediately (1) notify in
28   writing the Designating Party of the unauthorized disclosures, (2) use its best efforts
                                                8
                                      CONFIDENTIALITY ORDER
 1   to retrieve all unauthorized copies of the Protected Material, (3) inform the person
 2   or persons to whom unauthorized disclosures were made of all the terms of this
 3   Confidentiality Order, and (4) request such person or persons affirm in writing their
 4   acknowledgement of this Confidentiality Order and agreement to be bound by its
 5   terms.
 6   IX.      MISCELLANEOUS
 7            A. Right to Further Relief
 8            Nothing in this Confidentiality Order abridges the right of any person to seek
 9   its modification by the Court in the future. Nothing in this Confidentiality Order
10   shall be construed to limit the Court’s power to make orders concerning disclosure
11   of documents produced in discovery or at trial.
12            B. Right to Assert Other Objections
13            By entering into this Confidentiality Order, the Producing Party does not
14   waive any rights it otherwise would have to object to disclosing or producing any
15   information or item on any ground not addressed in this Confidentiality Stipulation.
16   Similarly, the Producing Party does not waive any right to object on any ground to
17   use in evidence of any of the material covered by this Confidentiality Order.
18   X.       FINAL DISPOSITION
19            After the final disposition of the Enforcement Proceedings, within 60 days of
20   a written request by the Designating Party, the Receiving Party must return all
21   Protected Material to the Designating Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving
25   Party must submit a written certification to the Designating Party by the 60-day
26   deadline that (1) identifies (by category, where appropriate) all the Protected
27   Material that was returned or destroyed and (2) affirms that the Receiving Party has
28   not retained any copies, abstracts, compilations, summaries or any other format
                                                9
                                      CONFIDENTIALITY ORDER
 1   reproducing or capturing any of the Protected Material.
 2         Notwithstanding this provision, Counsel are entitled to retain an archival copy
 3   of all pleadings, motion papers, transcripts of depositions, hearings, and other
 4   proceedings, legal memoranda, correspondence, deposition and trial exhibits, and
 5   attorney work product, even if such materials contain Protected Material.
 6   XI.   VIOLATION
 7         Any violation of this Confidentiality Order may be punished by appropriate
 8   measures, including but not limited to contempt proceedings and/or monetary
 9   sanctions. The Receiving Party shall not be in violation of this Confidentiality Order
10   due to the actions of another party or court beyond the Receiving Party’s control, so
11   long as the Receiving Party has taken such measures as are necessary and appropriate
12   to prevent the public disclosure of Protected Material.
13   XII. EFFECTIVE WITHOUT COURT ORDER
14         Signatories to this Confidentiality Order agree to be bound by this
15   Confidentiality Order before entry of an order by the Court.
16   XIII. PERSONS BOUND
17         This Confidentiality Order shall take effect when entered and shall be binding
18   upon all counsel of record and their law firms, and persons made subject to the
19   Confidentiality Order by its terms.
20

21

22

23

24

25

26

27

28
                                             10
                                    CONFIDENTIALITY ORDER
 1   IT IS SO STIPULATED.
 2   Date: October 2, 2019          /s/ Christopher Cogburn (with consent)
 3
                                                 John Han
                                                 Christopher Cogburn
 4                                               Attorneys for Shanghai Lan Cai
 5                                               Asset Management Co. Ltd.

 6
     Date: October 2, 2019           /s/ William Pao (with consent)
 7
                                                 William K. Pao
 8                                               Carlos Lazatin
 9                                               Attorneys for Jia Yueting

10
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11

12   Date: October 7, 2019             _________________________________
13                                     HON. MICHAEL R. WILNER
                                       United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      11
                             CONFIDENTIALITY ORDER
 1
                                       ATTACHMENT A

 2                   IN THE UNITED STATES DISTRICT COURT
 3                     CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 4

 5   SHANGHAI LAN CAI ASSET
     MANAGEMENT CO. LTD.,
 6                                                Case No.: 2:18-cv-10255-SJO-MRW
 7                       Petitioner,

 8   v.
 9
     JIA YUETING,
10

11                       Respondent.

12

13           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
14         The undersigned hereby acknowledges that he/she read the Confidentiality
15
     Order dated [                      ] in the above-captioned action and attached hereto,
16

17   understands the terms thereof, and agrees to be bound by its terms. The undersigned
18   submits to the jurisdiction of the United States District Court for the Central District
19
     of California Western Division in matters relating to the Confidentiality Order and
20

21   understands that the terms of the Confidentiality Order allow him/her to use
22   materials designated as Confidential Information or Items only in accordance with
23
     the Confidentiality Order.
24

25

26

27

28
                                                12
                                       CONFIDENTIALITY ORDER
 1
           The undersigned acknowledges that violation of the Confidentiality Order

 2   may result in penalties for contempt of court.
 3
           Name:
 4

 5         Job Title:

 6         Employer:
 7
           Business Address:
 8

 9         Date:

10         Signature:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             13
                                    CONFIDENTIALITY ORDER
